Case 6:19-cv-00387-PGB-DCI Document 20 Filed 11/05/19 Page 1 of 2 PageID 93


                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                ORLANDO DIVISION

HAROLD VELEZ,

       Plaintiff,                                    Case No.       6:19-cv-00387-PGB-DCI

v.

FLAGSHIP CREDIT
ACCEPTANCE, LLC,

      Defendant.
_________________________________/

      STIPULATED NOTICE OF VOLUNTARY DISMISSAL WITH PREJUDICE

       COME NOW, Plaintiff, HAROLD VELEZ (“Plaintiff”), and Defendant, FLAGSHIP

CREDIT ACCEPTANCE, LLC (“Defendant”), by and through the undersigned counsel,

hereby stipulate pursuant to Fed. R. Civ. P. 41 and agree that Plaintiff’s cause against Defendant

should be dismissed, with prejudice, with each party to bear its own costs and attorneys’ fees.



Respectfully submitted this November 5, 2019,

/s/ Kaelyn Steinkraus ____________                 /s/ Derek Kyle Mountford
Kaelyn Steinkraus, Esq.                            Derek Kyle Mountford
Florida Bar No. 125132                             Florida Bar No. 127172
Law Office of Michael A. Ziegler, P.L.             Holland & Knight, LLP
2561 Nursery Road, Suite A                         50 N Laura St., Suite 3900
Clearwater, FL 33764                               Jacksonville, FL 32202
(P) 727-538-4188                                   904/798-5443
(F) 727-362-4778                                   Email: derek.mountford@hklaw.com
Kaelyn@attorneydebtfighters.com                    Counsel for Defendant
Counsel for Plaintiff




                                            Page 1 of 2
Case 6:19-cv-00387-PGB-DCI Document 20 Filed 11/05/19 Page 2 of 2 PageID 94




                                  CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this 05 day of November, 2019, I electronically filed a true

and correct copy of the foregoing with the Clerk of the Court using the CM/ECF system, which

will send a notice of electronic filing to all counsel of record.


                                                       /s/ Kaelyn Steinkraus
                                                       Kaelyn Steinkraus, Esq.
                                                       Florida Bar No. 125132




                                              Page 2 of 2
